Case 1:20-cv-04651-SDG Document 38-3 Filed 11/19/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
L. Lin Wood, Jr.,
Plaintiff, CIVIL ACTION FILE NO.
V. 20-cv-0465 1-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

Defendants.

 

 

AFFIDAVIT OF KIMBERLY BRANDON

Personally appeared before me, the undersigned subscribing officer, duly
authorized to administer oaths, Kimberly Brandon, who being duly sworn, deposed
and stated as follows:

1, My name is Kimberly Brandon. I am over 18 years of age, a citizen of
the State of Georgia, suffer from no legal disabilities, and am otherwise competent
to testify to the matters contained herein. I have personal knowledge of the facts
here, and if called as a witness, can testify completely thereto.

2. Tam a resident of and registered elector in Cobb County, Georgia.

3. I volunteered to work as the Democratic site volunteer supervisor for
Cobb County, Georgia on November 13 through 15 of 2020, and was present on all

1
Case 1:20-cv-04651-SDG Document 38-3 Filed 11/19/20 Page 2 of 6

three days as a monitor credentialed by the Democratic Party of Georgia to observe
the statewide hand recount of ballots cast in the 2020 Presidential Election in Cobb
County, Georgia (the “Recount’).

4. I arrived at the Event Center in Jim R. Miller Park, in Marietta, Georgia,
where the Recount was held each day I worked as a volunteer supervisor at around
1:00 p.m. My assigned shift on each day I volunteered was from 1:00 p.m. until 6:00
p.m.

5. I did not witness or otherwise observe any Cobb County election
official or officials treat credentialed monitors for the Republican Party any
differently than the way they treated credentialed monitors for the Democratic Party.

6. I did not witness or otherwise observe any Cobb County election
official or officials treat any credentialed monitors, regardless of party affiliation,
with any hostility.

7. I did not witness Cobb County Director of Elections Janine Eveler
treating monitors or public observers any differently based upon their party
affiliation.

8. I did not witness Director Eveler treating anyone with hostility or

behaving in any way that was less than professional.
Case 1:20-cv-04651-SDG Document 38-3 Filed 11/19/20 Page 3 of 6

9. Instead, at least based on what I observed, Director Eveler appeared to
respond promptly to all inquiries, complaints, and questions from monitors and
observers regardless of their party affiliation. On Saturday, another election official
was supervising, and she also seemed to treat everyone fairly based on what I
observed.

10. I understand that an individual who claims to have observed the recount
in Cobb County on Monday, November 16, 2020, has submitted that the process was
“sloppy, unorganized, and suspicious.” However, I consider myself to be highly
organized and particular and, based on what I saw, nothing could be further from the
truth.

11. This is not to say that everything was constantly perfect. To be sure,
election officials had to hand count almost 400,000 ballots in Cobb County alone,
and invariably humans will make occasional mistakes. However, whenever anyone
reported any concern or mistake to Director Eveler, it was my observation that any
such issue was promptly, efficiently, and thoroughly addressed.

12. In addition, it was my observation that Director Eveler, or other
elections officials, were constantly available to questions and concerns.

13. On several occasions, I did witness Republican observers standing

closer to the audit tables than is recommended under Centers for Disease Control
Case 1:20-cv-04651-SDG Document 38-3 Filed 11/19/20 Page 4 of 6

guidelines as a result of the COVID-19 pandemic. During the first day or two of the
Recount this was reported to Director Eveler and promptly addressed by her. It was
clear to me that the Republican monitors wanted to be close enough to read each
ballot, which is more difficult from the necessary distance of six feet.

14. I did continue to escalate concerns when I observed Republican
credentialed monitors attempting to talk to or engage with the auditors, as this clearly
violated the rules that were explained to us.

15. [understand that an individual has submitted an affidavit to this Court
alleging that certain ballots looked and felt different. While I touched no ballots
personally, in accordance with the rules, I saw many ballots that were cast on
election day and marked by Ballot Marking Devices (“BMDs’) and absentee ballots
during the three days that I volunteered as a monitor. The BMD ballots from election
day do look different than absentee ballots. Absentee ballots are creased from
mailing and longer in size, and the BMD ballots generated by the in-person voting
machines are not creased, shorter, and list the name of the selected candidate, rather
than indicating the voter’s choice with a marked bubble next to the name of the
selected candidate in a list of all candidates.

16. I understand that certain individuals have submitted affidavits to this

Court claiming they observed irregularities in Cobb County during the Recount
Case 1:20-cv-04651-SDG Document 38-3 Filed 11/19/20 Page 5 of 6

without providing further evidence of same. Notably, however, I witnessed
credentialed Republican monitors constantly taking video recordings and
photographs on their phone. Indeed, at one point a Republican credentialed monitor
took a video recording of me and my volunteer monitors where we were standing
and sitting outside of the counting area for what felt like ten minutes. We simply
ignored her and continued doing what we were there to do: observe the Recount.
However, if these individuals have credible allegations of irregularities or
improprieties having occurred, it would shock me that they would not have captured
any such occurrences on camera.

17. Each day I was present, there were at least ten monitors from each
political party present. At no point did I observe Republican monitors being denied
access or otherwise turned away.

18. To the extent any minor problems arose, I observed election officials
promptly address and rectify such issues with the audit teams directly. In general,
the process ran smoothly, everyone was treated fairly, and election officials were
working hard to complete the enormous task of hand counting hundreds of thousands
of ballots, under the watchful eye of tens of credentialed observers and more that

remained in the public viewing area, before the Recount deadline.
Case 1:20-cv-04651-SDG Document 38-3 Filed 11/19/20 Page 6 of 6

19. I give this Declaration freely, without coercion, and without any
expectation of compensation or other reward.
20. I declare under penalty of perjury that the foregoing is true and correct

to the best of my ability.

Executed this 18th day of November 2020.

 

 

  

tgimberly Brandow (signed)
Kimberly Brandon
State of Florida, County of Duval
Sworn to and subscribed to iy
i wriey eg, HASNAIN SIRAJ
before me this 18th day of gen" “CZ Notary Public - State of Florida
November 2020. Tyre of identification presented is driver license. =|+ a
Commission # HH8782
es Bore = noe Expires on June 10, 2024

ae

arc a f Mita

 

 

 

 

Notary Public Hasnain Siraj

My Ccomnmussion expires: 06/10/2024 Notarized online using audio-video communication
